Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 12th, 2022 has been entered.  Claims 1 – 12 and 22 are currently pending in the application.  Claims 13 – 21 are cancelled.  The rejection of claims 1 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.  Claim 22 remains withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger (WO-2014110540-A1), in view of Zallie (US-4937091-A), Kent (EP-1364583-A2), Batz (US-5277926-A), and Cooling (“Cooling rates”).
Regarding claim 1, Holz-Schietinger teaches a method of making a non-dairy cheese from coconut milk [pg. 19, lines 13 – 14, 20 – 24].  A protein solution is admixed to the coconut milk [pg. 59, lines 14 – 16].  The protein solution is made of proteins isolated from plants [pg. 23, lines 8 – 9; pg. 26, lines 21 – 23].  In addition, sugars such as dextrose are added to the non-dairy milk [pg. 36, lines 8 – 11].  Sodium citrate can also be added [pg. 61, lines 4 – 10].  The coconut milk can be pasteurized [pg. 21, line 9].  Next, microbes are contacted with the coconut milk [pg. 33, lines 6 – 8].  These microbes include lactic acid bacteria [pg. 34, lines 10 – 11].  Xanthan and Konjac gums can also be added [pg. 73, lines 28 – 32].  Then, the fermented coconut milk and gums are heated up to >100°C (212°F) [pg. 65, lines 7 – 11].  Oil is then added [pg. 26, lines 10 – 19].  The temperature the fermented coconut milk and dry ingredients is heated to is obvious over Holz-Schietinger.
Holz-Schietinger does not teach the use of de-branched waxy starch, circulating the oil-coconut milk mixture through an inline high shear mixer, packaging of the mixture, the hydration and thermo-reversibility of the gums, or the order of steps.  Holz-Schietinger also does not explicitly teach the use of two or more gums together.
Holz-Schietinger teaches that there is no casein present in the non-dairy [pg. 61, line 1 – 4].  Zallie teaches replacing 100% of the caseinate of a cheese with de-branched waxy starch [Col 3, lines 31 – 33].  This starch provides the texture, thermoreversibility, and emulsification of caseinate in imitation cheese [Col 3, lines 15 – 17].  It would have been obvious to a person having ordinary skill in the art to add the de-branched waxy starch of Zallie to the composition of Holz-Schietinger so as to provide the traits of caseinate to a non-dairy cheese.
Holz-Schietinger does not teach the mixing and droplet size of the oil and non-dairy milk.  Kent teaches the creation of an emulsion with a droplet size of 0.1 – 0.8µm, where the emulsion is made through high shear mixing [0001].  It would have been obvious to utilize any type of high shear mixer, including inline.  This method can be used for dairy products with at least 4 wt% fat including cheese, resulting in a firmer product [0001].  It would have been obvious to include the creation of an emulsion via high shear mixing of Kent to the procedure of Holz-Schietinger to create a firmer coconut milk/oil product.
Holz-Schietinger does not teach removing air from the product, packaging it, and storing it at ≤ 40°F.  Batz teaches cooling and deaerating a processed cheese product, packaging it, and storing it under refrigerator conditions [Col 6, lines 31 – 37].  It is understood that the refrigerator conditions of Batz, which would naturally include circulating refrigerated air, would result in cooling the product to 40°F or less.  It would have been obvious to add the packaging technique of Batz to the process of Holz-Schietinger as the process of Batz is a known method of packaging and storing cheese.
Holz-Schietinger does not teach the separating layers of packaged product to allow for air circulation between the layers.  Cooling teaches small surface areas results in small cooling rates [pg. 3, “Surface Area”, ¶4].  It is possible to increase the effective surface area by circulating air between the individual products so as to increase the cooling rate [pg. 4, ¶1].  It would have been obvious to a person having ordinary skill in the art to apply the circulation of air between products of Cooling with the method of Holz-Schietinger so as to increase the rate of cooling of the product.
While the order of steps between the prior art and the claim is not the same, the courts have determined that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
In relation to the use of two or more gums, Holz-Schietinger does not explicitly teach the use of both Xanthan and Konjac gums.  However, both gums are being used to improve the stretching ability of the cheese.  The court has determined "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  It would have been obvious to a person having ordinary skill in the art to combine Xanthan and Konjac gums together in the cheese of Holz-Schietinger for the purpose of increasing the stretching of the cheese as they are known to have the same function.
The prior art does not expressly teach the heating of the fermented coconut milk and dry ingredients to at least 180°F to completely hydrate the gums, wherein the Xanthan and Konjac gums react synergistically to form a thermo-reversible gel.  However, the hydration and gel formation of the gums is a result of mixing and heating the ingredients.  Without evidence to the contrary, the mixing and heating of the ingredients of the prior art would result in a similar hydrated and thermo-reversible gel with similar characteristics as the gel of the instant claims.
Claim 2 – 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz.
Regarding claim 2 – 4, 8, and 10, Holz-Schietinger teaches a method of making a non-dairy cheese from a non-dairy milk, including coconut milk [pg. 19, lines 13 – 14, 20 – 24].  Microbes are contacted with the coconut milk [pg. 33, lines 6 – 8].  These microbes include lactic acid bacteria such as Lactobacillus, Leuconostoc, Pediococcus, Lactococcus, or Streptococcus [pg. 34, lines 10 – 11].  Gums, including Xanthan and Konjac gums can also be added [pg. 73, lines 28 – 32].  Starch is also included [pg. 36, line 10 – pg. 37, line 7].  Then, the fermented coconut milk and gums are heated up to >100°C (212°F) [pg. 65, lines 7 – 11].  Oil is then added, which can include palm oil [pg. 26, lines 10 – 19].  The melting temperature of palm oil being 90° - 102°F is a natural property of the palm oil.  The temperature the fermented coconut milk and dry ingredients is heated to is obvious over Holz-Schietinger.
Holz-Schietinger does not teach circulating the oil/non-dairy milk mixture through an inline high shear mixer, packaging of the mixture, the hydration and thermo-reversibility of the gums, or the order of steps.
Holz-Schietinger does not teach the mixing and droplet size of the oil and non-dairy milk.  Kent teaches the creation of an emulsion with a droplet size of 0.1 – 0.8µm, where the emulsion is made through high shear mixing [0001].  It would have been obvious to utilize any type of high shear mixer, including inline.  This method can be used for dairy products with at least 4 wt% fat including cheese, resulting in a firmer product [0001].  It would have been obvious to include the creation of an emulsion via high shear mixing of Kent to the procedure of Holz-Schietinger to create a firmer coconut milk/oil product.
Holz-Schietinger does not teach removing air from the product, packaging it, and storing it at ≤ 40°F.  Batz teaches cooling and deaerating a processed cheese product, packaging it, and storing it under refrigerator conditions [Col 6, lines 31 – 37].  It is understood that the refrigerator conditions of Batz, which would naturally include circulating refrigerated air, would result in cooling the product to 40°F or less.  It would have been obvious to add the packaging technique of Batz to the process of Holz-Schietinger as the process of Batz is a known method of packaging and storing cheese.
While the order of steps between the prior art and the claims is not the same, the courts have determined that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
The prior art does not expressly teach the heating of the fermented coconut milk and dry ingredients to at least 180°F to completely hydrate the gums, wherein the Xanthan and Konjac gums react synergistically to form a thermo-reversible gel.  However, the hydration and gel formation of the gums is a result of mixing and heating the ingredients.  Without evidence to the contrary, the mixing and heating of the ingredients of the prior art would result in a similar hydrated and thermo-reversible gel with similar characteristics as the gel of the instant claims.
Regarding claim 5, Holz-Schietinger teaches using bacteria to create a desired flavor profile [pg. 33, lines 4 – 11].  In particular, lactic acid bacteria may be used [pg. 34, lines 17 – 20].   Sugars are also used to flavor non-dairy cheese [pg. 26, lines 4 – 6].  Specific combinations of bacteria and sugars  can lead to the product of  Cheddar, Mozzarella, and Jack cheeses [pg. 43, lines 19 – 29].
Regarding claim 12, Holz-Schietinger teaches adding herbs and spices to the surface of the cheese replica [pg. 75, lines 1 – 3].  It would have been obvious to have added the herbs and spices before the de-aeration step as the selection of any order of performing steps is obvious without evidence to the contrary.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  This would have been expected to provide the predictable result of a non-dairy cheese with herbs and spices ready for packaging without excess moisture that could promote spoilage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz, as applied to claim 2 above, and further in view of Cloe (“Inulin Vs. Psyllium”).
Regarding claim 6, Holz-Schietinger, Kent, and Batz teach a method of making a non-dairy cheese product with a non-dairy milk fermented with lactic acid bacteria, one or more gums and starches, heating and mixing steps and packaging.  Holz-Schietinger also teaches a protein solution being admixed to the non-dairy milk [pg. 59, lines 14 – 16].  The protein solution is made of proteins isolated from plants [pg. 23, lines 8 – 9; pg. 26, lines 21 – 23].  In addition, dextrose is added to the non-dairy milk [pg. 36, lines 8 – 11].  Sodium citrate can also be added [pg. 61, lines 4 – 10].  However, Holz-Schietinger, Kent, and Batz do not teach the use of soluble fiber and prebiotics in the non-dairy milk.
Cloe teaches that psyllium is a soluble fiber that improve digestive health [pg. 8, “Other Benefits”].  Cloe also teaches that inulin is a particularly effective prebiotic that is broken down and ingested by bacteria in the digestive system [pg. 2, ¶1].  It would have been obvious to a person having ordinary skill in the art to include the inulin and psyllium of Cloe in the cheese of Holz-Schietinger, Kent, and Batz so as to impart beneficial digestive health qualities on the cheese.  
The combination of dextrose, sodium citrate, soluble fibers, prebiotics, and plant-based protein as substrates for the lactic acid bacteria during fermentation is not taught by the prior art.  However, given the combination of prior art teaches the same ingredients as claimed, the ingredients would have been available as substrates as claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz as applied to claim 2 above, and further in view of Doering (US-2161401-A).
Regarding claim 7, Holz-Schietinger, Kent, and Batz teach a method of making a non-dairy cheese.  However, they do not teach the use of legume flour in the non-dairy milk before fermentation.
Doering teaches the making of a cheese comprising legume flour in the form of soy flour [Col 3, lines 21 – 28].  Flour is used as part of a highly nutritious plasticizing composition [Col 2, lines 31 – 24].   It would have been obvious to a person having ordinary skill in the art to include the legume flour of Doering in the non-dairy cheese composition of Holz-Schietinger, Kent, and Batz as the flour provides increased nutrition while acting as a plasticizer.  It would have been obvious to have added legume flour before fermentation as changing the order or sequence of adding ingredients is considered to be prima facie obvious in the absence of a new or unexpected result. See MPEP 2144.04(IV)(C).  The addition of the legume flour would have been expected to provide the predictable result of a malleable non-dairy cheese with increased nutrition compared to a non-dairy cheese without legume flour.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz as applied to claim 2 above, and further in view of Cooling.
Regarding claim 9, Holz-Schietinger, Kent, and Batz teaches making a non-dairy cheese product including the cooling of the packaged non-dairy cheese product to 40°F with refrigerated air.  However, they do not teach separating layers of the product and allowing air to circulate between them.
Cooling teaches small surface areas results in small cooling rates [pg. 3, “Surface Area”, ¶4].  It is possible to increase the effective surface area by circulating air between the individual products so as to increase the cooling rate [pg. 4, ¶1].  It would have been obvious to a person having ordinary skill in the art to apply the circulation of air between products of Cooling with the method of Holz-Schietinger, Kent, and Batz so as to increase the rate of cooling of the product.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz as applied to claim 2 above, and further in view of Zallie.
Regarding claim 11, Holz-Schietinger, Kent, and Batz teach a method of making a non-dairy cheese product.  However, they do not teach the starch being blended with the fermented non-dairy milk comprising a de-branched waxy starch prepared by enzymatic hydrolysis of α 1,6-D-glycosidic bonds.
Holz-Schietinger teaches that there is no casein present in the non-dairy cheese [pg. 61, line 1 – 4].  Zallie teaches replacing 100% of the caseinate of a cheese with de-branched waxy starch [Col 3, lines 31 – 33].  This starch provides the texture, thermoreversibility, and emulsification of caseinate in imitation cheese [Col 3, lines 15 – 17].  The de-branched waxy starch is produced by an endo-α-1,6-D-glucanohydrolase which would cleave the α 1,6-D-glycosidic bonds of the native starch [Col 3, lines 7 - 17].  It would have been obvious to a person having ordinary skill in the art to add the de-branched waxy starch of Zallie to the composition of Holz-Schietinger, Kent, and Batz so as to provide the traits of caseinate to a non-dairy cheese. 

Response to Arguments
Applicant’s arguments, filed August 12th, 2022, have been fully considered.
The rejection of claim 1 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
Applicant’s arguments concerning the rejection of claims 1 – 12 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Holz-Schietinger, Zallie, Kent, Batz, and Cooling do not teach the heating of the fermented coconut milk and dry ingredients to at least 180°F to completely hydrate the gums, wherein the Xanthan and Konjac gums react synergistically to form a thermo-reversible gel, and therefore the rejection of claims 1 – 13 is improper [pg 7, ¶2].  The Examiner notes that the amended claim language is not so much a new method as the result of heating the ingredients.  Therefore, it would be obvious to a person having ordinary skill in the art that heating the fermented coconut milk and dry ingredients of the prior art to at least 180°F would result in similar hydrated gums and a thermo-reversible gel.
Applicant argues improper hindsight reasoning [pg 9, ¶1].  The Examiner points out that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant asks for evidentiary support for common knowledge and Official Notice statements within the Action [pg 10, ¶2].  The Examiner notes that Applicant has not specifically challenged any individual statement or statements.  Therefore evidentiary support is not being provided.  See MPEP 2144.03(c)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799